DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3-4, and 18, the recitation “amount of carbon monoxide produced in the combustion products between the turbine combustor and the turbine” renders the claims indefinite because it is unclear whether the limitation refers: to an amount of carbon dioxide produced between the combustor and the turbine, an amount of carbon dioxide present in the combustion products present between the combustor and the turbine, or an amount of carbon dioxide present in the combustion products that are produced between the combustor and the turbine. It is further unclear whether the range of “between the turbine combustor and the turbine” includes the combustor and the turbine, or whether it includes only the region between the combustor and the turbine (excluding the combustor and the turbine). For examination purposes, the limitation is interpreted as best supported under 112(a) to refer to an amount of carbon dioxide present in the combustion products present between the combustor and the turbine, inclusive of the combustor and the turbine.
Dependent claims 2, 5-11, and 19-21 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, 11, and 18-21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Draper 20120119512 in view of Beer 5411394 and Brautsch 20100115960.
Regarding claim 1, Draper teaches a system (10, 200), comprising: 
an oxidant compressor (12, 64, 24) configured to produce a compressed stream of an oxidant (air 26, 66); 

a turbine (74, 34) configured to be driven by the combustion products, generate an exhaust gas (50, 90) from the combustion products (Fig 1), and output the exhaust gas (via 52, 92); 
an exhaust gas compressor (30, 70) configured to receive, compress, and route the exhaust gas (50, 90) from the turbine to the turbine combustor along an exhaust recirculation path (52, 92), and 
wherein at least a portion of the exhaust gas is directed to the combustor as the diluent (Figs 1, 3); and 
a control system ([0056]) configured to:
adjust flow rates of the portion of the oxidant ([0056]; e.g. via compressor modulation), the diluent ([0056]; e.g. via pressure balance of the system), and the fuel ([0056]; e.g. via gas control valve) to the turbine combustor in a stoichiometric control mode ([0056] e.g., at base load, 100%) to drive a first target load of the turbine (e.g., 100% load); and 
adjust the flow rates of the portion of the oxidant, the diluent, and the fuel to the turbine combustor in the stoichiometric control mode to drive a second target load of the turbine ([0056] as discussed above; [0056-57] e.g. to a load between 100% base load and 50% load - when combustion may be unstable), 
such that the second target load of the turbine is less than the first target load ([0056-57] as discussed above; Fig 5), and
such that an equivalence ratio of the turbine combustor to drive the first target load and the second target load is between 0.95 and 1.05 (at 1; [0056-57]; Fig 5).
Draper is silent as to whether the diluent, fuel, and oxidant are injected via a diffusion nozzle; whether the control system is a tangible, machine-readable medium comprising one or more instructions configured to be executed by a processor, wherein the one or more instructions are configured to cause the processor to adjust the valve(s) and compressor(s); and whether an amount of carbon monoxide in the combustion products produced in the stoichiometric control mode is less than 5000 parts per million by 
However, Beer teaches a system comprising an oxidant source of a compressed stream of an oxidant (air supply through any of 11, 28, 43); 
a combustor (65) configured to receive the compressed stream of the oxidant from the oxidant source (Fig 1) and comprising a diffusion fuel nozzle (the nozzle of Fig 1 injecting fuel and oxidant streams separately is, by definition, a diffusion nozzle, generating a diffusion flame) configured to inject separate streams of a portion of the oxidant (air), a diluent (recirculated flue effluent gas), and a fuel (fuel gas) into the combustor (fuel injected through lance/nozzle 8 is a separate stream from any air or flue effluent diluent injected through 14/12, 15/22, 35, and/or 48 and any air or flue effluent injected through one or more of 14/12, 15/22, 35, or 48 is a separate stream from another of the air or flue effluent injected through a different one or more of 14/12, 15/22, 35, or 48; particularly note valve means 82, 45, 29, 13, and 19 that provide the option of omitting flue effluent, adding flue effluent, or entirely replacing air supply flow with flue effluent as discussed in Col.5 l.66 - Col.6 l.3; Col.6 ll.44-49; Col.6 l.61 - Col.7 l.3; Col.14 ll.40-41) to produce a diffusion flame (by definition) and combustion products from the diffusion flame (in or aft of 65); 
an exhaust gas compressor (fan; Col.15 ll.6-12) configured to receive, compress, and route the exhaust gas to the combustor along an exhaust recirculation path (Col.15 ll.6-12), and wherein at least a portion of the exhaust gas is directed to the diffusion fuel nozzle as the diluent (via any one or more of 17, 80, 84); and a control process to:
adjust flow rates of the portion of the oxidant, the diluent, and the fuel (air flue control via valves, and generic nondescript fuel flow rate control means as discussed in Col.7 ll.9-11; Col.7 ll.6-11) to the combustor such that an amount of carbon monoxide produced in the combustion products in or just aft of the combustor is less than 5000 parts per million by volume (see Fig 3b, 5-6, 7a, and 8-11; see also Col.15 ll.28-32, all teaching CO emissions of less than 900ppm).

Draper in view of Beer does not teach a tangible, machine-readable medium comprising one or more instructions configured to be executed by a processor, wherein the one or more instructions are configured to cause the processor to perform the control process. 
However, Brautsch teaches an EGR (exhaust gas recirculation) system comprising a diluting exhaust gas compressor (26, 27) and fuel gas valve(s) (31, 32), where the control system for adjusting the compressor(s) and valve(s) comprises a tangible, machine-readable medium comprising one or more instructions configured to be executed by a processor ([0040, 54]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a computational processor controller as in Brautsch for the control system of Draper in view of Beer, because Brautsch teaches such processors being usable for modulating exhaust gas compressors and fuel valves in EGR systems such as that of Draper in view of Beer to provide precise and timely control (Brautsch, [0040, 54]); and MPEP2144.04 (III) provides that broadly using an automatic or mechanical means (controller having a processor) to replace a manual activity (if the control system of Draper in view of Beer is not accomplished with a controller having a processor; e.g. is done manually) which accomplished the same result (as in Draper in view of Beer) is not sufficient to distinguish over the prior art. 
Regarding claim 2, Draper in view of Beer and Brautsch teaches all the limitations of the claimed invention as discussed above (including the control system being performed by a processor from a tangible memory as discussed above). Draper further teaches adjusting the flow rates of the portion of the oxidant, the diluent, and the fuel to the turbine combustor to transition from the stoichiometric control mode to a non-stoichiometric control mode to drive a third target load of the turbine (e.g., between 20-50% load; [0058-59]; Fig 5), and wherein the equivalence ratio in the non-stoichiometric control mode is above 1.05 or below 0.95 (equivalence ratio being less than 1.0; Fig 5).
Regarding claim 3, Draper in view of Beer and Brautsch teaches all the limitations of the claimed invention as discussed above (including the CO emissions being less than 5000ppm at the stoichiometric 
Beer also supports the trend taught by Draper above in Table I of Beer showing reduced CO emissions trend (from 60ppm to 56ppm) from an excess O2 level of 1.85% (or ≈ 0.9815 equivalence ratio) to an excess O2 level of 3% (or ≈ 0.97 equivalence ratio). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diffusion nozzle arrangement of Beer’s combustor for the combustor of Draper in view of Beer and Brautsch, in order to provide reduced NOx and CO emissions (Beer, Abstract, Col.1 ll.17-52).
Thus, the system of Draper in view of Beer and Brautsch as discussed so far, teaches the amount of carbon monoxide in the combustion products produced in the non-stoichiometric control mode is less than 5000 parts per million by volume because Beer (of Draper in view of Beer and Britch as discussed above) teaches the CO emissions being less than 5000ppm at the stoichiometric control mode and Draper (in view of Beer and Britch) teaches the CO emissions in the non-stoichiometric control mode being less than the CO emissions at the stoichiometric control mode. 
Regarding claim 4, Draper in view of Beer and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper in view of Beer and Brautsch as discussed so far, also teaches the amount of carbon monoxide produced in the combustion products between the turbine combustor and the turbine (interpreted under 112b discussion above) in the stoichiometric control mode is less than 1000 parts per million by volume (see Beer, Fig 3b, 5-6, 7a, and 8-11; see also Col.15 ll.28-32, all teaching CO emissions of less than 900ppm; as discussed in Claim 1 above).
Regarding claim 5, Draper in view of Beer and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper further teaches the flow rates of the portion of the oxidant, the diluent, and the fuel to the turbine combustor in the stoichiometric control mode to drive the first target load are 
Regarding claim 6, Draper in view of Beer and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper further teaches the equivalence ratio of the turbine combustor to drive the first target load and the second target load is 1.0 (Fig 5), and wherein the first target load comprises a rated load for the turbine (Fig 5; [0056-57]).
Regarding claim 8, Draper in view of Beer and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper in view of Beer and Brautsch as discussed so far, does not teach the diffusion fuel nozzle comprises a first fuel passage and a first oxidant passage that are isolated from one another along the diffusion fuel nozzle.
However, Beer further teaches the diffusion fuel nozzle comprises a first fuel passage (in 8, 12) and a first oxidant passage (any of 15/22, 28/35, or 43/48) that are isolated from one another along the diffusion fuel nozzle (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fuel nozzle of Beer to deliver the three fluids of Draper in view of Beer and Brautsch, in order to provide reduced NOx and CO emissions (Beer, Abstract, Col.1 ll.17-52).
Regarding claim 11, Draper in view of Beer and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper further teaches all fuel, air, and diluent flows being delivered individually/separately to the combustor ([0003, 0062]).
Draper in view of Beer and Brautsch as discussed so far, does not teach the turbine combustor is without premix fuel nozzles. 
However, Beer further teaches the combustor is without premix fuel nozzles (Fig 1 showing only diffusion nozzle 2,3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fuel nozzle of Beer to deliver the three fluids of Draper in view of Beer and Brautsch, in order to provide reduced NOx and CO emissions (Beer, Abstract, Col.1 ll.17-52).
Regarding claim 18, Draper teaches a system (10, 200), comprising: 

a turbine combustor (32, 72) configured to receive the compressed stream of the oxidant from the oxidant compressor (Figs 1, 3)  and configured to inject separate streams of a portion of the oxidant (26, 66), a diluent (recirculated exhaust air 50, 90 from compressor(s), 30, 70), and a fuel (28, 68) into a chamber (32, 72) the turbine combustor to produce a diffusion flame ([0003, 0062] teach separate injection of fluids, which by definition, produces a diffusion flame; Figs 1, 3), and 
a turbine (74, 34) configured to be driven by combustion products from the diffusion flame in the turbine combustor (Figs 1, 3), to generate exhaust gas (50, 90) from the combustion products, and to output the exhaust gas therefrom (Figs 1, 3); and 
a control system configured to: 
adjust flow rates of the portion of the oxidant ([0056]; e.g. via compressor modulation), the diluent ([0056]; e.g. via pressure balance of the system), and the fuel ([0056]; e.g. via gas control valve) to the turbine combustor in a stoichiometric control mode ([0056] e.g., at base load, 100%) to drive a first target load of the turbine (e.g., 100% load); and 
adjust the flow rates of the portion of the oxidant, the diluent, and the fuel to the turbine combustor in the stoichiometric control mode to drive a second target load of the turbine ([0056] as discussed above; [0056-57] e.g. to a load between 100% base load and 50% load - when combustion may be unstable), 
such that the second target load of the turbine is less than the first target load ([0056-57] as discussed above; Fig 5), 
and such that an equivalence ratio of the turbine combustor to drive the first target load and the second target load is between 0.95 and 1.05 (at 1; [0056-57]; Fig 5).
Draper is silent as to whether the diluent, fuel, and oxidant are injected via a diffusion nozzle; wherein the diffusion fuel nozzle comprises a first passage, a second passage, and a third passage configured to inject separate streams of the portion of the oxidant, the diluent, and the fuel; whether the control system is a tangible, machine-readable medium comprising one or more instructions configured to be executed by a processor, wherein the one or more instructions are configured to cause the processor to adjust the valve(s) and compressor(s); and whether an amount of carbon monoxide in the combustion 
However, Beer teaches a system comprising an oxidant source of a compressed stream of an oxidant (air supply through any of 11, 28, 43); 
a combustor (65) configured to receive the compressed stream of the oxidant from the oxidant source (Fig 1) and comprising a diffusion burner nozzle (2, 3; Fig 1) usable to deliver an oxidant (air), a fuel (fuel through 8 in 12), and a diluent (recirculated flue effluent) to a combustor (65) through at least three separate passages (fuel injected through lance/nozzle 8 is a separate stream from any air or flue effluent diluent injected through 14/12, 15/22, 35, and/or 48 and any air or flue effluent injected through one or more of 14/12, 15/22, 35, or 48 is a separate stream from another of the air or flue effluent injected through a different one or more of 14/12, 15/22, 35, or 48; particularly note valve means 82, 45, 29, 13, and 19 that provide the option of omitting flue effluent, adding flue effluent, or entirely replacing air supply flow with flue effluent as discussed in Col.5 l.66 - Col.6 l.3; Col.6 ll.44-49; Col.6 l.61 - Col.7 l.3; Col.14 ll.40-41); 
an exhaust gas compressor (fan; Col.15 ll.6-12) configured to receive, compress, and route the exhaust gas to the combustor along an exhaust recirculation path (Col.15 ll.6-12), and wherein at least a portion of the exhaust gas is directed to the diffusion fuel nozzle as the diluent (via any one or more of 17, 80, 84); and a control process to:
adjust flow rates of the portion of the oxidant, the diluent, and the fuel (air flue control via valves, and generic nondescript fuel flow rate control means as discussed in Col.7 ll.9-11; Col.7 ll.6-11) to the combustor such that an amount of carbon monoxide produced in the combustion products in or just aft of the combustor is less than 5000 parts per million by volume (see Fig 3b, 5-6, 7a, and 8-11; see also Col.15 ll.28-32, all teaching CO emissions of less than 900ppm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diffusion nozzle arrangement of Beer’s combustor for the combustor of Draper’s system, in order to provide reduced NOx and CO emissions (Beer, Abstract, Col.1 ll.17-52).

However, Brautsch teaches an EGR (exhaust gas recirculation) system comprising a diluting exhaust gas compressor (26, 27) and fuel gas valve(s) (31, 32), where the control system for adjusting the compressor(s) and valve(s) comprises a tangible, machine-readable medium comprising one or more instructions configured to be executed by a processor ([0040, 54]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a computational processor controller as in Brautsch for the control system of Draper in view of Beer, because Brautsch teaches such processors being usable for modulating exhaust gas compressors and fuel valves in EGR systems such as that of Draper in view of Beer to provide precise and timely control (Brautsch, [0040, 54]); and MPEP2144.04 (III) provides that broadly using an automatic or mechanical means (controller having a processor) to replace a manual activity (if the control system of Draper in view of Beer is not accomplished with a controller having a processor; e.g. is done manually) which accomplished the same result (as in Draper in view of Beer) is not sufficient to distinguish over the prior art. 
	Regarding claim 19, Draper in view of Beer and Brautsch teaches all the limitations of the claimed invention as discussed above (including the fuel, oxidant, and diluent injection means comprising a diffusion nozzle). Draper further teaches an exhaust gas compressor (30, 70), wherein the exhaust gas compressor is configured to compress and route only the exhaust gas received from the turbine to the turbine combustor along an exhaust recirculation path (52, 92; Figs 1, 3), and wherein at least a portion of the exhaust gas is directed to the combustor as the diluent (Figs, 1, 3).
Regarding claim 20, Draper in view of Beer and Brautsch teaches all the limitations of the claimed invention as discussed above (including the control system being performed by a processor from a tangible memory as discussed above). Draper further teaches adjusting the flow rates of the portion of the oxidant, the diluent, and the fuel to the turbine combustor to transition from the stoichiometric control mode to a non-stoichiometric control mode to drive a third target load of the turbine (e.g., between 20-50% load; [0058-
Regarding claim 21, Draper in view of Beer and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper in view of Beer and Brautsch as discussed so far, does not teach the diffusion fuel nozzle comprises an outlet, and wherein the diffusion fuel nozzle is configured such that: the first passage receives the portion of the oxidant and terminates at the outlet such that the first passage injects the portion of the oxidant directly into the chamber of the turbine combustor via the outlet; the second passage receives the diluent and terminates at the outlet such that the second passage injects the diluent directly into the chamber of the turbine combustor via the outlet; the third passage receives the fuel and terminates at the outlet such that the third passage injects the fuel directly into the chamber of the turbine combustor via the outlet; the first passage and the second passage do not receive the fuel and do not receive an additional stream of fuel; the first passage and the third passage do not receive the diluent and do not receive an additional stream of diluent; and the second passage and the third passage do not receive the portion of the oxidant and do not receive an additional stream of oxidant.
However, Beer further teaches the diffusion fuel nozzle comprises an outlet (Fig 1 below), and wherein the diffusion fuel nozzle is configured such that: 

    PNG
    media_image1.png
    690
    829
    media_image1.png
    Greyscale

the first passage (e.g., 14/12, 15/22, 35/28, and/or 48/43) receives the portion of the oxidant (as metered by a corresponding one or more of 13, 29, or 45 for passages 15/22, 35/28, 48/43) and terminates at the outlet such that the first passage injects the portion of the oxidant directly into the chamber of the combustor via the outlet (Fig 1); 
the second passage (a different one of e.g., 15/22, 35/80, and/or 48/84) receives the diluent (flue effluent as metered by a corresponding one or more of 19, 82, 84) and terminates at the outlet such that the second passage injects the diluent directly into the chamber of the combustor via the outlet (Fig 1);
 the third passage (8 in 12) receives the fuel (via 4) and terminates at the outlet such that the third passage injects the fuel directly into the chamber of the combustor via the outlet (Fig 1); 
the first passage and the second passage do not receive the fuel and do not receive an additional stream of fuel (Fig 1); 

the second passage and the third passage do not receive the portion of the oxidant and do not receive an additional stream of oxidant (valve means 7, 82, 45, 29, 13, and 19 that provide the option of omitting flue effluent or entirely replacing air supply flow with flue effluent, as discussed in Col.5 l.66 - Col.6 l.3; Col.6 ll.44-49; Col.6 l.61 - Col.7 l.3; Col.14 ll.40-41; e.g., specifically passage 12 or 15/22 - with valve 19 closed - may receive only air from 14 or 11, respectively, and passage 8 may receive only fuel from 4 with valve 7 closed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diffusion nozzle arrangement of Beer’s combustor for the combustor of Draper in view of Beer and Brautsch, in order to provide reduced NOx and CO emissions (Beer, Abstract, Col.1 ll.17-52).

Claims 9-10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Draper in view of Beer, and Brautsch, and further in view of Popovic 20130098048.
Regarding claim 9, Draper in view of Beer and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper in view of Beer and Brautsch as discussed so far, does not teach the turbine combustor comprises a second diffusion fuel nozzle configured to inject separate streams of a second portion of the oxidant, a second diluent, and a second fuel into the turbine combustor to produce a second diffusion flame.
However, Popovic teaches a gas turbine engine system with a turbine combustor comprising a plurality of identical diffusion fuel nozzles (24; Fig 2), a first and second of which are configured to inject separate streams of a respective first and second portions of oxidant, respective first and second portions of diluent, and respective first and second portions of fuel into the turbine combustor to produce a first and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of the diffusion fuel nozzles of Draper in view of Beer and Brautsch to deliver the three fluids, instead of just one diffusion fuel nozzle, as taught by Popovic in order to enable high efficiency, substantially complete combustion, with a short residence period and strong flame stability (Popovic [0005]), and because it has been held that mere duplication of essential working parts of a device for amplified effect is an obvious extension of prior art teachings, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B, the amplified effect being achievable output.
Regarding claim 10, Draper in view of Beer, Brautsch, and Popovic teaches all the limitations of the claimed invention as discussed above (including the combustor comprising two identical diffusion fuel nozzles, each with identical passages and flows of fuel, diluent, and oxidant). Draper further teaches adjusting all the flow rates of the portions of the oxidant, the diluent, and the fuel to the combustor in the stoichiometric control mode to drive a third target load (i.e., any other load rating between 100% and 50% different from the first and second load; Fig 5), and wherein the ratio of the flow rates in the combustor generates a combined stoichiometric ratio of the turbine combustor that is approximately 1.0 (Fig 5). 

Claim 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Draper in view of Beer and Brautsch, and further in view of Okamoto 4955191.
Regarding claim 7, Draper in view of Beer and Brautsch teaches all the limitations of the claimed invention as discussed above. Draper in view of Beer and Brautsch does not teach the turbine combustor comprises a first set of fuel nozzles coupled to a first fluid supply circuit and a second set of fuel nozzles coupled to a second fluid supply circuit, the diffusion fuel nozzle is part of either the first or second set of fuel nozzles, and the one or more instructions are configured to cause the processor to independently control fluid flows through the first and second fluid supply circuits.
However, Okamoto teaches a turbine combustor (10) comprises a central diffusion nozzle (for 100a) and peripheral fuel nozzles (for 100b), wherein the central diffusion nozzle constitutes or comprises a first set of fuel nozzles (just as Applicant’s “set of fuel nozzles 164” in [0112] may include a single fuel 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of staged fuel nozzles including a central diffusion fuel nozzle for the system of Draper in view of Beer and Brautsch as taught by Okamoto, in order to provide stable, low emissions combustions using fuel staging and optionally water vapor injection (Okamoto, Col.1 l. 27 - Col.2 l.6; Col.3 ll.9-23)

Response to Arguments
Applicants arguments filed 30 June 2021 have been carefully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741